I must dissent from the majority opinion. While I have no quarrel with the majority's determination that Moyer had no adequate remedy at law, I do not think that Moyer had a clear legal right to reinstatement to the position of power plant supervisor, or that the county had a clear legal duty to effect that reinstatement.
The county abolished the position of power plant supervisor during the period of time that Moyer's SPBR appeal of his demotion was pending. Nothing of record suggests that this abolishment was not accomplished in full compliance with the applicable law. Because Moyer was not in the position of power plant supervisor at the time that position was abolished, Moyer was not given the required notice of the abolishment of that position that he would have received had he still been in that position.
Because the SPBR ordered Moyer reinstated to the position of power plant supervisor retroactive to the date of his demotion, the majority holds that the abolishment of the power plant supervisor position during the pendency of the SPBR appeal was void because Moyer should have, but did not, receive the required notice of the abolishment.
This strikes me as an unwarranted stretch that probably accords Moyer a greater benefit than that to which he would have been entitled had he never been demoted. Unless Moyer would have been able to obtain a disaffirmance of the abolishment from the SPBR, he would have been paid the wage of a power plant supervisor until the date of the abolishment, and thereafter the wage of the position to which he would have been bumped, which is the same position to which Moyer was demoted. The county has acknowledged its obligation to pay Moyer the difference between the two wages for the period between the demotion and the job abolishment.
Absent evidence that the job abolishment was for any other than a legitimate governmental purpose, I cannot agree that Moyer had a clear legal right to be reinstated to a validly abolished position, or that the county had a clear legal duty to reinstate him to such a position.
I would affirm. *Page 270